fe^' rh*k n-P-lV oo^ln^ c^UkJ' a^Mo
    fe£> xi Ca^U   -/q    Xofr)/>i ^l4e
Lou^! ^ Ca^v.i 4^fVl;Sy A
GaawL £\4?W<es '                     i/I^Q,A   A
                     ft)M \cu        S-U)-f.      TW
                     q^.c^^'gA
                         LWfu?7T"?>£
                          ^q-ITL
      QscA                 r f^r ~~ft\t.
\\ke.e\e^ (jaV             ^            , £ <?<?^
AtQUg^                          a      fSD

s                                      l£x      J
Oj&                                                  5
 ^1T
ft   ,/fkff r\orl
                           fli.i/^K/),/^
                                •¥             r -f'-'.'-vi-   ypn
                         yi^^Vi^1-         yoyHt ^"^
                                                                      LV
                                                                  .^PibHtS

                                                     fl!3C 11 2015

                                                       sr^r
                                                               IROI